Exhibit 10.1

 

RETIREMENT AGREEMENT

This Agreement is effective this 1st day of June, 2016, (the “Effective Date”)
between Jacobs Engineering Group Inc. and its affiliated and subsidiary
companies (“Jacobs”) and Phillip J. Stassi (“Employee”).

WHEREAS, Employee has been a full-time employee of Jacobs;

WHEREAS, Employee has announced his intention to retire from Jacobs; and

WHEREAS, Employee and Jacobs desire to agree on the terms of such retirement.

NOW, THEREFORE, in consideration of the valuable promises contained herein, it
is agreed as follows:

1.Retirement Date.  Employee shall retire from Jacobs effective June 30, 2018
(“Retirement Date”).  

2.Executive Advisor.  On July 1, 2016, Employee will resign his position as an
executive officer of Jacobs and instead act as an advisor to Jacobs’ Chief
Executive Officer on a part-time basis, with the expectation that Employee will
work 21 hours per week during this period.  Employee shall perform this advisory
role until June 30, 2017, and his salary between July 1, 2016 and June 30, 2017
(the “EA Period’) shall be $328,125.00 per annum.  Such salary shall be paid,
after applicable deductions, in conformance with Jacobs’ normal payroll
practices. During the EA Period, Employee shall not be eligible to receive any
additional incentive compensation, such as cash bonuses or new equity awards,
except as provided in Section 5 below. Employee will accrue paid time off
(“PTO”) during the EA Period.

3.Company Convenience Leave of Absence.  From July 1, 2017 through June 30,
2018, Employee will be placed on Company Convenience Leave of Absence, without
pay (the “CCLOA Period”).  Subject to the terms and conditions of the applicable
health insurance plans and Employee’s payment of required fees, health benefits
will be provided to the Employee during the CCLOA Period.  In that regard,
Employee authorizes Jacobs to record ten (10) hours of his accrued paid time off
PTO each week to cover his benefits costs during the CCLOA Period. Equity
vesting shall continue during the CCLOA Period, and Employee shall be able to
make 401(k) contributions through payroll deductions to the extent the amount of
recorded PTO exceeds his benefits costs.  During the CCLOA Period, Employee
shall not be eligible to receive any additional incentive compensation, such as
cash bonuses or new equity awards, nor shall he be eligible to accrue additional
paid time off.  Life insurance benefits also will not be available. PTO accrued
by Employee prior to June 1, 2016 shall be valued as if Employee’s base salary
was $625,000, which was Employee’s base salary at the Effective Date.  

Page 1

--------------------------------------------------------------------------------

Exhibit 10.1

4.Termination Payment.   Employee shall receive a lump sum termination payment
of $625,000.00 less statutorily-required deductions and withholdings within 30
days of the Retirement Date, subject to receipt by Jacobs from Employee of a
release substantially similar to that set forth in Section 15 below, covering
the period between the Effective Date and the Retirement Date.

5.Fiscal 2016 Incentive Cash Bonus.  Employee shall be eligible to receive his
incentive cash bonus award for FY2016.  For the purpose of this award, Employee
will be treated as if he remained an executive officer of Jacobs at the time of
payout, if any is payable under the terms of the plan, at the same base salary
he had at the Effective Date. Jacobs will calculate the amount of this incentive
cash bonus by weighing at 75%, the achievement of the previously-established
fiscal year 2016 performance goals for   Jacobs’ Business & Infrastructure line
of business, and at 25%, the achievement of the previously-established fiscal
year 2016 performance goals for Jacobs’ corporate group.

6.Stock Incentives.  From and after the Effective Date, Employee is not eligible
to receive any stock options, performance stock units (“PSU’s”) or restricted
stock awards.  In accordance with the terms and conditions of Employee’s
Nonqualified Stock Option Agreements, Employee shall have treatment pursuant to
plan with respect to exercise of any vested options after which all unexercised
options will expire. Treatment of grants of PSU’s shall be in accordance with
Employee’s Restricted Stock Unit Agreements for performance shares dated 2014
and 2015.  From and after the Retirement Date, any unvested restricted stock
that Employee may have is forfeited.

7.Other Employment.  If Employee accepts other employment without the prior
written permission of Jacobs prior to the Retirement Date, he shall not be
eligible to receive any of the benefits described in this Agreement, including
those specified in Sections 1-5 above.

8.Employee Death Prior To Retirement Date. In the event of Employee’s death
prior to the Retirement Date, the following benefits will be paid to his estate
within thirty days after Jacobs receives notice of such death:  1) all of
Employee’s accrued PTO; (2) any unpaid compensation for the services described
in Section 2 above; and (3) the termination payment described in Section 4
above.  In the event Employee were to die prior to payment of the cash incentive
specified in Section 5 above, his estate shall receive such incentive, if any,
within thirty days of the date payouts are made under the incentive plan.

9.Vested Benefits.  Nothing herein shall deprive Employee of any vested benefits
that Employee has in the Jacobs' Section 401(k) or other employee benefit
plan.    Employee cannot withdraw or transfer funds in the 401(k) plan until
after the Retirement Date, except as may be otherwise permitted under the terms
of that plan.

Page 2

--------------------------------------------------------------------------------

Exhibit 10.1

10.Executive Deferred Compensation.  On CCLOA Status, Employee shall be
considered severed under Jacobs’ Executive Deferred Compensation Program (the
“EDC Program”).  Payment of amounts deferred by Employee under the EDC Program
prior to 2005 will begin 30 days after commencement of the CCLOA
Period.  Payment of amounts deferred by Employee under the EDC Program after
2005 will begin seven months after commencement of the CCLOA Period.

11.Acknowledgment of Full Payment.  Employee acknowledges that the payments and
arrangements described herein shall constitute full and complete satisfaction of
any and all amounts properly due and owing to Employee as a result of his
employment with Jacobs, and in the absence of this Agreement, Employee would not
entitled to, among other things, the payment and benefits specified in Sections
2, 3 and 4.

12.Right to Elect Continued Coverage.  Upon his Retirement Date, Employee may
elect to continue health insurance coverage (medical, dental, vision, employee
assistance program, and healthcare flexible spending account) as permitted under
COBRA.  Information on the COBRA Program and the cost to continue coverage will
be mailed to Employee by Jacobs’ Corporate Human Resources Department.  Employee
will have 60 days after receipt of this information to elect COBRA
participation, retroactive to the termination of Employee’s employment
status.  Employee should retain Employee’s medical cards if Employee plans to
continue coverage.  Basic and Supplemental Life and Accidental Death &
Dismemberment insurance continues for six (6) months from the date Employee
commences usage of PTO pursuant to Section 3.   Disability insurance expires
thirty (30) days from the date Employee commences usage of PTO pursuant to
Section 3.  Employee should contact Jacobs’ Human Resources Department regarding
conversion rights or porting rights for life and accident insurance coverage.  

13.Non-Disclosure of Trade Secrets, Confidential and Proprietary
Information.  Employee’s position at Jacobs placed Employee in the possession of
highly sensitive and extremely proprietary information of Jacobs, including, but
not limited to, in the very highly competitive consulting, engineering, design,
construction and construction management business.  While on CCLOA Status and
after the Retirement Date, Employee must hold in confidence and may not disclose
any proprietary, technical or business records, data or information developed by
Employee or disclosed to Employee by Jacobs or by its customers or prospective
customers or any subsidiary, parent or affiliate of Jacobs, including but not
limited to, information regarding Jacobs’ highly sensitive extremely proprietary
information regarding its consulting, engineering, design, construction and
construction management business and prospects.  Furthermore, Employee may
utilize such information only as authorized by Jacobs.  Thus, Employee may not
use or disclose any of this information during any new employment.

Page 3

--------------------------------------------------------------------------------

Exhibit 10.1

These confidential proprietary information and trade secrets include, but are
not limited to, the following:

(i)

All business development and client information within the exclusive control of
Jacobs, including but not limited to:

 

(a)

Current and prospective customer lists;

 

(b)

Current and prospective business projects;

 

(c)

Pricing, rates, schedules and method of bidding on individual projects;

 

(d)

Technical details and status reports involving current and prospective projects;

 

(e)

Contracting strategies, philosophies and/or techniques;

 

(f)

Salary rates and benefit levels for Jacobs’ employees;

 

(g)

Employment and recruitment policies of Jacobs; and

 

(h)

Internal policies and procedures utilized by Jacobs in performing business
projects and consulting work.

 

(ii)

Strategic business plans and marketing initiatives of Jacobs which are not
general public knowledge.

(iii)

Any other confidential, proprietary, technical data developed by Employee or
disclosed to Employee by Jacobs during Employee’s employment, whether pertaining
to specific projects with which Employee was involved or otherwise.

If Employee in any way breaches his/her obligations not to disclose the trade
secrets and confidential proprietary information of Jacobs, whether by using or
disclosing any of the above-listed information, Jacobs will immediately pursue
all legal remedies available to it, including without limitation, an injunction
preventing Employee’s continued conduct and/or a civil action for damages.

14.Entire Agreement; Choice of Law.  This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter contained in it
and supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by Employee and an executive officer of Jacobs.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California (without giving effect to its conflicts
of laws, rules or principles) and no failure or delay in exercising any right,
power or privilege hereunder shall operate or a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

Page 4

--------------------------------------------------------------------------------

Exhibit 10.1

15.Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

16.Release of Claims.  In further consideration of the foregoing, Employee
hereby releases and discharges Jacobs, its affiliated and subsidiary companies,
and its and their respective present and former agents, officers, directors,
employees, successors and assigns (hereinafter collectively “Releasees”) from
any and all matters, claims, demands, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, whether in law or in equity, which Employee has
or may have against the Releasees.  This release includes, without limitation,
all claims and causes of action, known or unknown by Employee, arising out of or
in any way connected with Employee’s employment relationship with Jacobs and/or
the termination of Employee’s employment.  This release includes, without
limitation, claims arising under federal, state or local laws prohibiting
employment discrimination and/or claims arising out of any legal restrictions
upon Jacobs’ right to terminate Employee’s employment.  Employee expressly
understands that among the various rights and claims being waived by him/her in
this Agreement are those arising under the Age Discrimination in Employment Act,
(29 U.S.C. § 621, et seq.), as amended.   Employee further warrants that he has
not filed any claims against the Releasees.

17.Waiver.  Section 1542 of the Civil Code of the State of California provides,
generally, that a release does not extend to unknown claims. Specifically,
Section 1542 of the Civil Code of the State of California states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

For the purposes of implementing a full and complete release and discharge of
Releasees, Employee expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California and
acknowledges that this Agreement is intended to include and discharge all claims
which Employee does not know or suspect to exist at the time of execution of
this Agreement related to his/her employment with Jacobs and/or the termination
of that employment.

18.Defense and Indemnity Exception.  Notwithstanding the releases and waivers
set forth in Paragraphs 16 and 17, Employee shall be provided with all rights of
indemnification and defense currently provided to Employee pursuant to the
Indemnification Agreement entered into between Employee and Jacobs dated
February 11, 2003 or to any officer or other executive of Jacobs under any of
Jacobs’ Bylaws, Articles of Incorporation, Resolutions, Insurance Policies
and/or California Labor Code Section 2802.

Page 5

--------------------------------------------------------------------------------

Exhibit 10.1

19.Consideration Period.  Employee acknowledges that under the Age
Discrimination in Employment Act, Employee has twenty-one (21) days within which
to consider this Agreement before executing it.  If, however, Employee executes
this Agreement before the expiration of the 21-day consideration period,
Employee acknowledges that he has knowingly and voluntarily waived the
consideration period and further acknowledges that he has taken sufficient time
to consider this Agreement before executing it.

20.Revocation Period.  This Agreement shall not become binding until seven (7)
calendar days after the date of the last signature.  During this 7-day period,
Employee may revoke this Agreement.  Such revocation must be in writing,
directed to Michael R. Tyler, Senior Vice President & General Counsel, Jacobs
Engineering Group Inc., 155 N. Lake Avenue, Pasadena, California, 91101, and
received by Jacobs within said 7-day period.  Upon expiration of the 7-day
period, Employee acknowledges that this Agreement becomes final and binding.

21.Individual Agreement.  This Agreement has been individually negotiated and is
not part of a group exit incentive or other termination program.

22.Non-Disparagement.  Neither Employee nor Jacobs will disparage the other
party.  With respect to Jacobs, Employee’s non-disparagement obligations will
extend to current or former officers, directors, agents and/or employees of
Jacobs.  Neither party will make or solicit any comments, statements or the like
to the media or to others, that may be considered to be derogatory or
detrimental to the good name or business reputation of the other party.

23.No Solicitation of Jacobs Employees.  Employee agrees and warrants that he
will not, for a period of one year following the Retirement Date, either
directly or indirectly, for himself or on behalf of any third party, solicit,
induce, recruit, or cause another person in the employee of Jacobs to terminate
his or her employment for the purpose of joining, associating or becoming
employed with any business or activity which is in competition with any business
or activity engaged in by Jacobs.

24.Voluntary Agreement.  Employee understands that this Agreement involves the
knowing and voluntary release of known and unknown claims by employee against
jacobs.  Employee understands that he has the right to, and has been given the
opportunity to, consult with an attorney of his/her choice.  Employee
acknowledges that he has been (and hereby is) advised by Jacobs that he should
consult with an attorney prior to executing this Agreement.  Employee further
acknowledges that he has not been discouraged or dissuaded from consulting with
an attorney by Jacobs.

Page 6

--------------------------------------------------------------------------------

Exhibit 10.1

25. Arbitration.  The parties agree that the arbitration of disputes provides
mutual advantages in terms of facilitating the fair and expeditious resolution
of disputes.  In consideration of these mutual advantages, the parties agree to
the Arbitration Procedures set forth in Exhibit A attached hereto.

Executed at ____________________, this _________ day of _________,  2016.

 

 

 

Phillip J.  Stassi

 

Executed at Pasadena, California, this _________ day of ____________, 2016.

 

Jacobs Engineering Group Inc.

 

 

 

 

By: 

 

 

 

Lori S. Sundberg

 

 

 

 

Title:

Senior Vice President

 

 

Global Human Resources

 

 

 

 

Page 7

--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit “A”

Arbitration Procedures

(a)

Scope of Arbitration

The parties will submit to arbitration, in accordance with these provisions, any
and all disputes either party may have arising from or related to this
Agreement, including, but not limited to, its formation, breach, performance, or
the interpretation, application, or enforceability of this Agreement.  The
parties further agree that the arbitration process agreed upon herein shall be
the exclusive means for resolving all disputes made subject to arbitration
herein but that no arbitrator shall have authority to determine whether disputes
fall within the scope of these arbitration provisions.

(b)

Availability of Provisional Relief

These arbitration provisions shall not prevent Jacobs or Employee, as the case
may be, from obtaining injunctive relief from a court of competent jurisdiction
to enforce the confidentiality, non-disparagement and non-solicitation
obligations of the parties under this Agreement.

(c)

JAMS Employment Arbitration Rules And Procedures Apply

Any arbitration hereunder shall be conducted under the JAMS Employment
Arbitration Rules and Procedures (“JAMS Rules”).  A copy of the JAMS Rules may
be found at http://www.jamsadr.com/rules-employment-arbitration/ or by searching
the internet for “JAMS Employment Arbitration Rules.”  This agreement to
arbitrate shall be subject to the Federal Arbitration Act, 9 U.S.C. SECTION 1
ET. SEQ.  The arbitration shall proceed before a single arbitrator and the
proceedings shall be confidential to the extent allowed by law.  

(d)

Invoking Arbitration

Either party may invoke the arbitration procedures described herein by
submitting to the other, in person, by mail, or reputable delivery service
(e.g., UPS or FedEx) a written demand for arbitration containing a statement of
the matter to be arbitrated in sufficient detail to establish the timeliness of
the demand.  The parties shall then have fourteen days within which they may
identify a mutually agreeable arbitrator.  After the fourteen-day period has
expired, the parties shall prepare and submit to JAMS a joint submission.  In
their submission to JAMS, if they have not already selected a mutually agreeable
arbitrator, the parties shall request that an arbitrator be assigned pursuant to
the JAMS Rules.

(e)

Award Final

The decision of the Arbitrator shall be final, conclusive, and binding on the
parties to the arbitration, subject to judicial review and confirmation as
provided by law.  Subject to any remedies the arbitrator may award, the parties
to the arbitration shall be

Page 1

--------------------------------------------------------------------------------

Exhibit 10.1

responsible for the arbitration and arbitrator’s fees in accordance with
applicable law. The Arbitrator shall be empowered to award any remedies
(including, without limitation, injunctive and other equitable relief) that a
court of law could award for the claims at issue in the matter, but such
remedies shall be limited to those that are available to a party in a court of
law for said claims.  The Arbitration Agreement contained herein supersedes any
other arbitration agreement between the parties.

(f)

Stenographic Record

There shall be a stenographic record of the arbitration hearing, unless the
parties agree to record the proceedings by other reliable means.  

(g)

Location

Unless otherwise agreed by the parties, arbitration hearings shall take place in
the state in which the employee worked, at a mutually agreeable place or, if no
agreement can be reached, at a place designated by JAMS.

(h)

Law Governing the Arbitrator’s Award

In rendering an award, the arbitrator shall determine the rights and obligations
of the parties according to the substantive law of the State of California
(excluding conflicts of laws principles), and the arbitrator’s decision shall be
governed by state and federal substantive law, including state and federal
discrimination laws, as though the matter were before a court of law.

(i)

Written Awards and Enforcement

Any arbitration award shall be accompanied by a written statement containing a
summary of the issues in controversy, a description of the award, and an
explanation of the reasons for the award.  The parties agree that a competent
court shall enter judgment upon the award of the arbitrator, provided it is in
conformity with the terms of this Agreement.

(j)

Severability

If any part of this arbitration procedure is in conflict with any mandatory
requirement of applicable law, the statute shall govern, and that part shall be
reformed and construed to the maximum extent possible in conformance with the
applicable law.  The remaining provisions of this arbitration procedure shall
remain otherwise unaffected and enforceable.

Page 2